DETAILED ACTION
	This office action follows a response filed on May 11, 2022.  Claims 1, 4, and 6 were added, and new claims 8-10 were added.  Claims 1-6 and 8-10 are pending.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamiya et al. (JP 2010-254980).
Kamiya et al. teaches a reaction injection molded product obtained by subjecting a reaction injection molding liquid mixture to bulk polymerization inside a mold. The reaction injection molding liquid mixture comprises norbornene-based monomer, a metathesis polymerization catalyst that contains tungsten, and activator, and an ether compound.  The ether compound is used as a reaction modifier is selected from ethylene glycol diethyl ether, ethylene glycol dibutyl ether, diethylene glycol dimethyl ether, diethylene glycol diethyl ether, diethylene glycol dibutyl ether, dipropylene glycol dimethyl ether, or triethylene glycol dimethyl ether.  The person of ordinary skill in the art would have found it obvious to use dipropylene glycol dimethyl ether as a reaction modifier because the prior art teaches use of the ether for this purpose and the skilled artisan would have found it obvious to select dipropylene glycol dimethyl ether to achieve appropriate level of modification of the polymerization reaction.  Kamiya et al. does not prescribe a particular ratio of ether compound to activator, however, working examples suggest a practical ratio of approximately 1.5/1.9 = 0.78.  One of ordinary skill in the art, carrying out the invention of the prior art, would have found it obvious to use a similar activator to ether ratio.  The reaction injection molded product would appear to be substantially the same as that described in claim 6.
Present claim 6 is drawn to a reaction injected molded product that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 1 and 5 are also rejected because claim 6 includes all of the limitations of the base claim and any intervening claims.  


Double Patenting
Claims 1-5 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 11,066,497.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Patent claims are drawn to a method for manufacturing a reaction injection molded article comprising a step of subjecting a reactive liquid mixture obtained by mixing a liquid formulation with a metathesis polymerization catalyst comprising tungsten as a metal center to bulk polymerization in a mold, wherein the liquid formulation is prepared by mixing a liquid mixture comprising dipropylene glycol dimethyl ether and activator with a norbornene based monomer, One of ordinary skill in the art gleans from patent claim 2 that a ratio of ether compound to activator lies in a range of 0.1/1 to 30/1, which encompasses claimed range of 1/1 to 10/1.   
	One of ordinary skill in the art learns from the disclosure and working examples that patented method requires use of dipropylene glycol dimethyl ether (labeled “DPG”) as reaction modifier.  Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).


Response to Arguments
The rejection of claims under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kamada et al. (US 2017/0114160), set forth in paragraph 10 of the previous office action dated February 17, 2022, has been withdrawn.  As elucidated by Applicant, this reference does not qualify as prior art.  
The rejection of claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamiya et al. (JP 2010-254890), set forth in paragraph 11 of the previous office action, has been overcome by amendment.  Reference does not teach use of ether compound to activator in a range of 1/1 to 10/1.  Rejection of product by process claim 6 is maintained, supra.   
	The double patenting rejection of claims as being unpatentable over claims of U.S. Patent No. 11,066,497, set forth in paragraph 13 of the previous office action, and as pertains to amended claims, has been maintained.  

PTO-892 Notice of References Cited
Correct citation of Kamiya et al. as JP 2010-254980 has been attached.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 11, 2022